DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 6/22/21 is acknowledged.
Applicant's election with traverse of claims 4-5 in the reply filed on 6/22/21 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to examine all claims.  This is not found persuasive because the sensor wire does not comprise a ring terminal which is an additional element than being formed into a loop. Additional search is needed for additional limitations.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3,6,9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (US20130309539) in view of Okada et al. (JP2008186725 translation).
As to claim 1, Yoshioka et al. discloses a battery module comprising: a bus bar comprising a rivet hole; a plurality of battery cells, wherein at least two battery cells of the plurality of battery cells are electrically coupled to the bus bar; a sensor wire comprising a terminal end; and a rivet passing through the rivet hole and coupling the bus bar to the terminal end of the sensor wire (paragraph 0056).
Yoshioka et al. fail to disclose a blind rivet. Okada et al. teaches a blind rivet that fastens through a rivet hole and coupling to a terminal end of the sensor wire for the purpose of providing an extremely easy way of fastening (paragraph 0042 and 0029).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Yoshioka et al. with a blind rivet passing through the rivet hole and coupling the bus bar to the terminal end of the sensor wire for the purpose of providing an extremely easy way of fastening (paragraph 0042 and 0029).
As to claims 2-3, Yoshioka et al. fail to disclose wherein: the terminal end of the sensor wire comprises a ring terminal; and the blind rivet passes through the ring terminal and wherein the blind rivet provides a compression force to the bus bar and the ring terminal, thereby forming an electrically conductive bond.
	Okada et al. teaches wherein: the terminal end of the sensor wire comprises a ring terminal; and the blind rivet passes through the ring terminal and wherein the blind rivet provides a compression force to the bus bar and the ring terminal, thereby forming 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Yoshioka et al. with wherein: the terminal end of the sensor wire comprises a ring terminal; and the blind rivet passes through the ring terminal and wherein the blind rivet provides a compression force to the bus bar and the ring terminal, thereby forming an electrically conductive bond for the purpose of providing excellent workability (paragraph 0029).
As to claim 6, Yoshioka et al. fail to disclose wherein: the blind rivet comprises a mandrel head, a rivet shaft, and a rivet head; the rivet shaft passes through the bus bar; and the terminal end is adjacent to the rivet head.
	Okada et al. teaches the blind rivet comprises a mandrel head, a rivet shaft, and a rivet head; the rivet shaft passes through the bus bar; and the terminal end is adjacent to the rivet head (Figure 13,14) for the purpose of being extremely easy to fasten (paragraph 0042).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Yoshioka et al. with the blind rivet comprises a mandrel head, a rivet shaft, and a rivet head; the rivet shaft passes through the bus bar; and the terminal end is adjacent to the rivet head for the purpose of being extremely easy to fasten (paragraph 0042).
As to claim 9, Yoshioka et al. discloses wherein the sensor wire comprises a voltage sense wire (paragraph 0056).

As to claim 11, Yoshioka et al. discloses wherein the additional bus bar is coupled to an additional sensor wire with an additional blind rivet (paragraph 0059).
As to claim 12, Yoshioka et al. discloses further comprising a voltage sensing module coupled to the sensor wire and the additional sensor wire, wherein the voltage sensing module monitors voltage using the sensor wire and the additional sensor wire (paragraph 0059).
As to claim 13, Yoshioka et al. fail to disclose wherein the plurality of battery cells are electrically connected in parallel.
Okada et al. teaches wherein the plurality of battery cells are electrically connected in parallel or series (paragraph 0024). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Yoshioka et al. with wherein the plurality of battery cells are electrically connected in parallel for the purpose of providing optimal results in absence of unexpected results. 
As to claim 14, Yoshioka et al. discloses wherein: the at least two battery cells are electrically coupled to the bus bar along a length-wise dimension of the bus bar; and the rivet hole is located along the length-wise dimension of the bus bar (figure 1 number 3).

Okada et al. teaches wherein the blind rivet extends beyond the bus bar and the ring terminal (figure 14).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Yoshioka et al. with wherein the blind rivet extends beyond the bus bar and the ring terminal by an amount in the range of 1 to 5 millimeters in order to provide optimal results in absence of unexpected results.
 2.	Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. in view of Okada et al. and in further view of Ung et al. (US20050078095).
	Yoshioka et al. and Okada et al. discloses the battery module described above. Yoshioka et al. fail to disclose wherein the blind rivet comprises a rivet head adjacent to the terminal end and wherein the battery module further comprises an adhesive applied to the rivet head and wherein the blind rivet comprises a mandrel head adjacent to the bus bar and wherein the battery module further comprises an adhesive applied to mandrel head.
Ung et al. teaches that it is well known in the art to use blind rivets and adhesives together in order to form a more secure union (paragraph 0065).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Yoshioka et al. and Okada et al. with  wherein the blind rivet comprises a rivet head adjacent to the terminal end and wherein 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499.  The examiner can normally be reached on Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JANE J RHEE/           Primary Examiner, Art Unit 1724